Citation Nr: 1112044	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Whether the indebtedness in the amount of $1,777.00, due to overpayment of disability compensation benefits, is a valid debt.

2.  Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount calculated as $1,777.00.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Committee on Waivers and Compromises (Committee) at the RO in Milwaukee, Wisconsin that denied a claim for waiver of recovery of an overpayment of benefits.

By way of a June 2009 decision of the Committee, the Veteran's was granted, in part, a waiver of $ 7,000.00 and denied a waiver for the amount of $1,777.00.

Although the Veteran initially requested a hearing before Committee, he subsequently requested a hearing with the Board.  In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  

At the hearing, the Veteran indicated that he wanted to expand the issue on appeal to include whether the debt was properly created, as indicated on page 25 of the hearing transcript.  This matter has been addressed as part and parcel of the claim.




FINDINGS OF FACT

1.  In June 1989, the Veteran was awarded disability compensation with subsequent increases and awards.

2.  In August 1993, the Veteran's award was adjusted to include additional compensation for his spouse and dependents. 

3.  Prior to his divorce and during the relevant time period, and on several occasions thereafter, the Veteran was informed, in writing, that he was receiving additional compensation benefits for his dependent spouse and children and should promptly notify VA of any change in dependency status to prevent an overpayment of benefits.

4.  In April 2008, the Veteran's disability compensation benefits were reduced effective on April 1, 2002, following notification his obtaining divorce.  This action created an initial overpayment of $8,777.00 that was partially waived to $1,777.00.

5.  The Veteran's failure to submit timely information regarding the change in his number of dependents does not rise to the level of fraud, misrepresentation or bad faith.

6.  The recovery of the overpayment as now calculated would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the amount now calculated as being $1,777.00 was properly created, and the overpayment is a valid indebtedness.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.652(a) (2010).

2.  The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran, but the recovery of the overpayment of VA compensation benefits now figured to be in the amount of $1,777.00 would not be against equity and good conscience and cannot be waived.  38 U.S.C.A. §§ 5107, 5302(2) (West 2002); 38 C.F.R. §§ 1.963 (a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§  5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA provisions are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving a claim for waiver of recovery of an overpayment.

Notwithstanding the inapplicability of VCAA, general due process considerations have been adhered to by the RO.  See 38 C.F.R. § 3.103.  The RO has explained to the Veteran the bases for the denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.


II.  Facts

When the Veteran divorced in March 2002, the change in his dependency status resulted in an overpayment of VA compensation benefits.  The Veteran asserts that he advised the VA of his divorce and that  recovery of the overpayment would result in financial hardship.

Preliminarily, the Veteran does not deny that he was overpaid and owes a debt to the Government.  (See October 2010 Hearing Transcript p. 21). 

The Veteran has been in receipt of VA disability compensation benefits since July 1984.  In July 1993, he submitted a Declaration of Marital and Dependent Status, on which he indicated that he was married and had two children.  

In August 2003, the RO informed the Veteran by letter that his disability compensation award included additional benefits for his spouse and children.  

The RO also informed him that he must notify the VA immediately if there was any change in the number or status of his dependents and that any failure to promptly notify VA of a dependency change would result in the creation of an overpayment.  

In a July 2001 letter, the RO again advised the Veteran that his disability compensation award included additional benefits for his spouse and children and that he must notify the VA immediately if there was any change in the number or status of his dependents. 

In August 2001, the Veteran was informed in another letter that his service-connected disability includes an additional amount for his spouse and children and that he was responsible for reporting any changes in the number of his dependents.  

The Veteran was requested to complete a Status of Dependents Questionnaire.  The letter stated that failure to return the questionnaire would result in reduction of benefits.  The Veteran submitted the completed questionnaire in September 2001, stating that that he was married with two children.

In private treatment records for an admission in December 2001; it was noted that the Veteran was single.  He was again listed as single in a March 2002 admission date.  (See Patient Demographic Records from Doctors North Hospital).  (See also March 2002 private treatment records from Ortho Neuro).

In May 2002, August 2002 and November 2002, the Veteran contacted VA to file a claim for an increased rating and TDIU.  The Veteran failed to inform the VA of his change in dependency status.  (See Report of Contacts dated in May 2002 and August 2002). 

In July 2004, the Veteran was informed that he was paid an additional amount for his spouse and minor child and was responsible for reporting any changes in the number of his dependents.  

It was noted that the Veteran was divorced about two years prior in a June 2003 VA treatment record.

In a January 2008 Report of Contact, the Veteran notified VA that he was divorced on March [redacted], 2002.  The Board notes that the Separation Agreement was signed in January 2002.  

The Veteran reports calling the VA to have his ex-spouse removed, but that she was not removed from his award.  He also states that he remarried in October 2004 and wanted to add his stepdaughter as a dependent.

In a January 2008 Declaration of Status of Dependents, the Veteran reported that he was divorced from his first wife in March 2002, but remarried in October 2004.  He stated that he called the VA in April 2002 to report his divorce and in November 2004 to report his remarriage.  He stated that the VA never sent him paperwork and that he "forgot about it."  He also stated that he had had memory lapses for the past few years.  

In an October 2008 Notice of Disagreement, the Veteran stated that he notified VA on March [redacted], 2002.  He also notified VA in November 2004 to initiate correction of his VA record so as to add new dependents.  He claimed that VA stated that they would send him forms, but he never received any.  He feels that he should not be penalized because he was divorced from his first wife in March 2002 and remarried in October 2004.  This would only be 30 months of overpayment.

In June 2009, the Veteran was granted a waiver of $7,000.00.  He was denied a waiver for the remaining balance of $ 1,777.00.  The Committee did not find fraud, misrepresentation, or bad faith on the part of the Veteran and granted the waiver based on equity and good conscience.  The Committee found that the Veteran was at fault in creation of the debt in that the earliest contact regarding dependency status change was in January 2008 and that the Veteran should have known he was being overpaid as his benefits had not been reduced in 2002.  The Committee, however, took into consideration that the Veteran remarried in October 2004, but declined to waive the period that the Veteran was not married because it resulted in unjust enrichment.

The Committee also considered the Veteran's FSR (Financial Status Report) and report of contact in June 2009, where the Veteran reported that his spouse's income was reduced to $1,324.00.  The Committee decided that the Veteran had sufficient assets to repay the $1,777.00.

Specifically, in a July 2009 FSR (the most recent and favorable to the Veteran of record), the Veteran reported that he received total monthly net income of $2,932.00 from VA benefits and that his spouse received $1,324.00 from Social Security.  His expenses included $2,227.00 for mortgage payment, $400.00 for food, $450.00 for utilities and heat, $160.00 for car insurance, $400.00 for property taxes, and $700.00 for monthly payments on installment contracts or other debts for a total of $4,337.00 monthly expenses.  

Thus, on these facts, his total net monthly income less expenses was $100.00.  He also listed his 2004 automobiles as assets with an unknown value.

In August 2009, the Veteran filed a Request for Approval of School Attendance and Status of Dependents Questionnaire.  The Veteran was advised of adjustments in his disability compensation and was reminded that he received additional benefits for his spouse and children, he must notify VA immediately of change in status of dependents.

In October 2010, the Veteran testified that VA sent him paperwork while he was in the process of a divorce and that he filled it out and returned it in April 2002.  He stated that he never heard anything from VA.  (See October 2010 Hearing Transcript pp. 4, 5).  The representative stated, in essence, that the Veteran did not know that each part of VA was a separate entity where the compensation and pension portion and the VA health benefits part were totally two different entities in themselves and that he made every attempt to notify VA whether it was through his VA providers and/or telephone calls.  (Id.).  

The Veteran further stated that he was consuming alcohol and drugs during that time period and that, if was not for his second wife he would have probably be dead.  (Id. at 6).  He also asserted that his remarriage and additional dependent should be taken into consideration.  (Id. at 10).  

The Veteran also asserted that any repayments of the debt would cause undue economic hardship.  He testified, in part, that his wife's income was significantly reduced; she was in the process of filing a Chapter 13; and that he financially helped his adult daughter with children.  He also stated that the Government was currently deducting $50.00 per month for the debt and that $50.00 per month was the "best he could do" to pay back the debt.

The Board notes that the VA Regional Office reduced the overpayment by $480.00 and that the Debt Management Center withheld a total of $244.00 leaving a balance of $1,053.00 as of September 2009.  (See September 2009 Supplemental Statement of the Case).


III. Analysis 

A. Creation of the debt

The Veteran, in essence, disputes the validity of the assessed overpayment.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

A review of the evidentiary record reflects that some of the assessed indebtedness in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount as calculated.  

Under applicable statutory and regulatory criteria, the effective date of a reduction or discontinuance of pension, compensation, or dependency and indemnity compensation benefits for a payee or dependent by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. 5112(b)(10) (West 2002); 38 C.F.R. 3.500(b)(2) (2010).  

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2010).

The Veteran's status changed in March 2002 when he was divorced.  The effective date of a reduction or discontinuance of compensation by reason of divorce shall be the last day of the month in which such divorce occurs.  38 U.S.C.A. 5112(b)(2) (West 2002).  There is no dispute in this case that he was divorced in March 2002 and remarried in October 2004.  

Accordingly, the RO properly adjusted the Veteran's compensation award to reflect that he no longer had a dependent spouse, effective on April 1, 2002, the first day of the month following the divorce.  (See VETSNET Compensation and Pension Award).

Prior to April 1, 2002, the Veteran was properly paid compensation benefits at the rate specified for a Veteran with a dependent spouse based on the information he had provided to the RO as detailed above.  However, as reflected by evidence of record, he was paid benefits to which he had no legal entitlement following his divorce from April 2002 and earlier than he remarried in October 2004.  Nevertheless, the Veteran contends that he advised VA of the divorce in April 2002 and was not at fault in the creation of the overpayment because he fulfilled his responsibility of notification.  Accordingly, he believes that VA was at fault with respect to creation of the overpayment.

Notwithstanding his contentions, the Veteran continued to receive benefits in an amount that included compensation for a dependent spouse.  The fact that he continued to receive this compensation each month does not in any way support his claim that the overpayment was created by error of VA.  

In fact, the Veteran acknowledged that he was aware that his ex-spouse was not removed from the award.  See January 2008 Report of Contact.  He has also offered many excuses to explain his overpayment as elaborated above (i.e., drugs, alcohol, ignorance, medication/memory lapse, and VA administrative error).  While these excuses are plausible standing alone, the circumstances do not abrogate the reporting requirements for dependents which are at the crux of the issue in this case.  

On this point, contrary to his assertions, there is simply no evidence of record that the Veteran ever informed the RO of his change of marital status at the time of his divorce.  In fact, the Veteran repeatedly contradicts himself throughout the record which significantly undermines his credibility.  

In an October 2008 Notice of Disagreement, the Veteran reported calling VA in April 2002 to report his divorce and in November 2004 to report his remarriage.  He stated that the VA never sent him paperwork and that he "forgot about it."  

Yet, in October 2010, the Veteran testified that the VA sent him paperwork while he was in the process of divorcing and that he filled it out and returned it in April 2002.  Further, the Veteran acknowledged that he was aware that his former wife was not removed from his awarded in January 2008.

Moreover, as the Veteran had been receiving disability compensation since 1989, was awarded additional compensation for his spouse and children, added children to his award, and had been informed on several occasions through the years, particularly at the time of his divorce, that his compensation award included such additional benefits for his spouse and children and that he must notify VA of any change.  

The bottom line here is that he had an obligation to notify the RO of his marital status change in a timely manner, and it is not shown that he actually did so until he tried to add another dependent in January 2008.

The Veteran's contention that he was unaware of the law is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  

Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.

In view of the foregoing, the Board finds that, as there is no dispute as to the amount of the additional benefits paid on behalf of a dependent spouse or the effective date of the event terminating entitlement to such benefits, and inasmuch as the effective date of termination was in accordance with statutory and regulatory requirements, the overpayment was properly created.


B. Waiver of the debt

The Board notes that the Committee considered the facts in this case and concluded that the Veteran had not demonstrated fraud, willful misrepresentation or bad faith in the creation of the overpayment now at issue.  Notwithstanding this, however, the Board must render an independent determination in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be no indication of intent to deceive or to seek unfair advantage by the Veteran, no legal bar to the benefit now sought is present.  See 38 C.F.R. 1.963(a).

The sole question remaining is whether it would be against equity and good conscience for VA to require repayment of the instant indebtedness as now determined.  The Veteran requested waiver of the debt as recovery would cause undue financial hardship.  The Committee denied a full waiver on the basis that recovery during the period when the Veteran was unmarried would not be against the principles of equity and good conscience.  The Board agrees.

In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to the VA.  38 C.F.R 1.965(a) (2010).

The indebtedness at issue resulted from the Veteran's own failure to notify VA of his divorce.  As such, the Board finds that the Veteran bears responsibility for the creation of the debt.  The record in this case reflects that the Veteran was aware of the income/dependency reporting requirements applicable to his award of benefits, and has been so for many years.  Thus, the Veteran's failure to notify VA promptly of the change in his marital/dependency status as a result of his divorce violated the reporting requirements of 38 C.F.R. 3.660 (2010).  

Under the circumstances, the Board concludes that the Veteran was at fault in the creation of the indebtedness.  Conversely, the record indicates that the RO acted promptly to remove the Veteran's wife as a dependent upon being informed of the Veteran's divorce.  Thus, VA was without fault in the debt's creation.

With respect to whether recovery of the overpayment would result in undue hardship to the Veteran, the Board notes that the Veteran's July 2009 FSR reflected that his expenses almost exceeded his income.  

Further, the Veteran did not list the value of assets (i.e., cars that appear to be paid off).  The Board finds that he is expected to accord his debt to the government the same consideration as he accords his debts to other creditors.  

Moreover, it was not alleged or shown by this financial report that the actual repayment of this debt would deprive the Veteran of the basic necessities of life (food, clothing, or shelter).  

In fact, the Veteran testified that he is already paying the loan back $50.00 per month.  The Government has been extremely accommodating regarding repayment in light of the majority of the overpayment being waived and payments made at $50.00 monthly increments.  Thus, based on the evidence of record, the Board finds that collection of this debt would not deprive the Veteran of the basic necessities.

The Board further finds that failure to make restitution of the overpayment would result in unfair gain to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional compensation benefits for which he was not entitled) based on his failure to notify VA of his marital/ dependency status change.  

Under such circumstances, the element of equity and good conscience pertaining to undue financial hardship is not considered to be of such significance as to outweigh the other critical elements cited herein (i.e., the Veteran's fault in creation of debt and unjust enrichment to him if debt was waived) which favor the Government's right to collect the overpayment.  

The Board does not find applicable to the facts in this case the other elements of the standard of equity and good conscience discussed above.  Specifically, there is absolutely no evidence of fault on the part of VA, or any evidence that collection of the debt, either in whole or in part, would defeat the purposes for which benefits were intended, or evidence that the Veteran changed his position to his detriment by reliance on VA benefits by giving up some other valuable right or legal obligation.

As the Veteran was at fault in the creation of the indebtedness in this case and as the collection of the indebtedness would not deprive the debtor of the basic necessities of the life, the Board finds that recovery of the overpayment of $1,777.00 would not be against the principles of equity and good conscience.  

Accordingly, on this record, the waiver of recovery of the overpayment is denied.



ORDER

As the overpayment of disability compensation benefits in the original amount of $1,777.00 was properly created, the appeal to this extent is denied. 

As waiver of recovery of an overpayment of disability compensation benefits in the amount of $1,777.00 would not be against equity and good conscience, the appeal to this extent is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


